
	
		VI
		110th CONGRESS
		2d Session
		S. 3382
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Guy Privat Tape and Lou Nazie Raymonde
		  Toto.
	
	
		1.Permanent resident status for
			 Guy Privat Tape and Lou Nazie Raymonde Toto
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Guy Privat Tape and Lou Nazie Raymonde Toto shall each be
			 eligible for the issuance of an immigrant visa or for adjustment of status to
			 that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Guy Privat Tape and Lou Nazie Raymonde Toto enters the
			 United States before the filing deadline specified in subsection (c), Guy
			 Privat Tape and Lou Nazie Raymonde Toto shall be considered to have entered and
			 remained lawfully in the United States and shall be eligible for adjustment of
			 status under section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for the issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon granting an immigrant visa or
			 permanent residence to Guy Privat Tape and Lou Nazie Raymonde Toto, the
			 Secretary of State shall instruct the proper officer to reduce by 2, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of birth of Guy Privat Tape and
			 Lou Nazie Raymonde Toto under
			 section
			 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant
			 visas that are made available to natives of the country of birth of Guy Privat
			 Tape and Lou Nazie Raymonde Toto under section 202(e) of such Act.
			
